Case 6:20-mj-01084-LRH Document 1 Filed 01/27/20 Page 1 of 5 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
v. )
) Case No.
MARIAH LOVE 6:20-mj-1084
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 27, 2020 in the county of Brevard in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 952(a) Importation of controlled substance, 500 grams or more of cocaine.

This criminal complaint is based on these facts:

Please see attached.

& Continued on the attached sheet.

, Complajhant ’s signature

David Castro, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: Ire Lbs (oRe

Judge 's signature

 

City and state: Orlando, Florida Leslie R. Hoffman, U.S. Magistrate Judge
Printed name and title

 
Case 6:20-mj-01084-LRH Document1 Filed 01/27/20 Page 2 of 5 PagelD 2

STATE OF FLORIDA Case No 6:20-mj- 1084
COUNTY OF ORANGE
CRIMINAL COMPLAINT AFFIDAVIT

The affiant, Special Agent David Castro of Immigration and Customs
Enforcement, Homeland Security Investigations being duly sworn states:

1. I am currently employed by the Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations as a Special Agent (SA) and have been so employed since March of
2007. I have successfully completed both the Criminal Investigator Training
Program and the ICE Special Agent Training Program at the Federal Law
Enforcement Training Center at Brunswick, Georgia. Prior to that, I was a Police
Detective Sergeant for the City of Miami Police Department. From February 2018 to
the date of this affidavit, I have been assigned to the Office of the Resident Agent in
Charge (RAC) in Cocoa Beach, Florida. As part of my duties and responsibilities, I
investigate federal criminal violations of the United States Code, as well as
administrative violations of the United States Immigration and Nationality Act. I
have received extensive training in border search authority and narcotics smuggling
techniques.

2. The facts contained in this affidavit are based on my own personal
knowledge, as well as information provided to me by civilians, other law
enforcement officers, Special Agents of HSI, and Officers of U.S. Customs and

Border Protection (CBP). Because this affidavit is submitted for the limited purpose
Case 6:20-mj-01084-LRH Document1 Filed 01/27/20 Page 3 of 5 PagelD 3

of establishing probable cause for a criminal complaint against Mariah LOVE
(LOVE) it does not contain each and every fact known to your affiant learned during
the course of the investigation.

3. On January 27, 2020, at approximately 6:15 a.m., LOVE arrived in
Port Canaveral, Florida from a three-night Bahamas cruise aboard the Carnival,
Liberty. The cruise ship departed Port Canaveral on January 24, 2020, and the port
of call was Nassau, Bahamas.

4. At approximately 9:00 a.m., LOVE presented herself to CBP officers for
inspection and examination. LOVE was referred to the secondary examination area.
LOVE was in possession of a suitcase and smaller bag she was carrying. The two
items were x-rayed by a CBP officer. In the carry-on bag, the CBP officer located
items that required additional examination. Another CBP officer conducted a more
thorough search of the carry-on bag and located two small boxes which appeared to
contain soap. The CBP officer removed the items from the boxes, which were
wrapped in plastic. The CBP officer probed the items, and found a white powdery
substance concealed within the items which field tested positive for cocaine. CBP
officers conducted a pat down search of LOVE’s person and discovered two
additional packages concealed on her upper thigh between her skin and spandex
shorts. The packages contained a white powdery substance that field tested positive
for cocaine. The total gross weight of all four packages containing the suspected

cocaine was approximately 1177.63 grams.

2
Case 6:20-mj-01084-LRH Document 1 Filed 01/27/20 Page 4 of 5 PagelD 4

3. At approximately 10:50 a.m., HSI Special Agents spoke to LOVE and
identified themselves as law enforcement officers. LOVE read her Miranda Rights
from a printed HSI statement of rights form. LOVE acknowledged that she
understood her rights, signed the form waiving her rights, and agreed to speak to
agents. LOVE told agents that she needed money to pay for unpaid traffic tickets and
overdue bills. She was told by someone she knew that she could make money by
going on a cruise. LOVE believed that she could make $3,000 if she smuggled drugs.
LOVE stated that she thought she would be smuggling “weed.” On January 24,
2020, LOVE was driven to Port Canaveral along with two other people. Once they
arrived at Port Canaveral, the three boarded the ship. When the ship stopped in
Nassau, Bahamas, LOVE and the two others were driven to a house where LOVE
was given the packages that contained cocaine. LOVE said she was very nervous and
did not want to go through with the smuggling venture but did anyways. LOVE
placed the two packages in the soap box in her bag and the other two packages on
her person. LOVE was driven back to the cruise terminal in Nassau by one of the
other cruise passengers she had been traveling with. Once back at the ship, LOVE
boarded the ship with the contraband and went back to her cabin. Once in the cabin,
LOVE put the contraband in her suitcase. On the morning of January 27, 2020,
LOVE concealed two of the packages on her person and carried the others in her

carry-on bag. LOVE stated that she was very nervous.
Case 6:20-mj-01084-LRH Document1 Filed 01/27/20 Page 5 of 5 PagelID 5

6. Based upon the above mentioned facts, there is probable cause to
believe that Mariah LOVE imported into the Customs territory of the United States
from a place outside the United States, 500 grams or more of a mixture or substance
containing a detectable amount of cocaine in violation of Title 21, United States
Code, Section 952(a).

This concludes my affidavit.

|
David Castro oY
Special Agent
Homeland Security Investigations

Sworn to and subscribed before
me this 27th day of January 2020

Lah A I

The Honorable Leslie R. He ffibad
United States Magistrate Judge

 
